SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Plaintiff-appellant Cetek Technologies, Inc. (“Cetek”) appeals from a May 27, 2004, judgment of the United States District Court for the Southern District of New York. The district court concluded, after a bench trial, that Cetek had failed to establish a prima facie case of liability against North American Van Lines, Inc. under the Carmack Amendment to the Interstate Commerce Act, 49 U.S.C. § 14706.
“To make a prima facie case under the Carmack Amendment, a plaintiff must show 1) delivery to the carrier in good condition; 2) arrival in damaged condition; and 3) the amount of damages caused by the loss.” Project Hope v. M/V IBN SINA, 250 F.3d 67, 74 n. 6 (2d Cir.2001) (internal quotation marks and citations omitted). Although Cetek established in the district court that it suffered loss, it did not offer testimony capable of establishing the amount of that loss. Although Cetek may also have failed to meet the first part of the prima facie case, “delivery to the carrier in good condition,” inasmuch as we must in any event affirm on the grounds that it did not meet the third part of the test, we need not and do not decide that issue.
The judgment of the district court is therefore hereby AFFIRMED.